The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-14 are pending in this application.
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. §119 (a)-(d).  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
Examiner acknowledges receipt of Applicant’s information disclosure statement, received 16 December 2020, with accompanying reference copies.  This submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, it has been taken into consideration for this Office action.
Examiner acknowledges receipt of Applicant’s formal drawings, received 16 December 2020.  These drawings are acceptable.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The abstract of the disclosure is objected to, because it is not in the form of a single paragraph.  Correction is required.  See MPEP §608.01(b).
The following is a quotation of the first paragraph of 35 U.S.C. §112(a):
(a) IN GENERAL. - The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 6-8, 13 and 14 are rejected under 35 U.S.C. §112(a), as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
In claims 1 and 8, the instantly claimed infrastructure service different from an electric power service has been presented in the context of what it is not, instead of what it is.  Such a claim construction has no metes and bounds, and encompasses any and all infrastructure services.  However, the instant specification only provides support for such an infrastructure service being a “water supply service.”  Hence, the instant specification does not provide support for the metes and bounds of the instantly claimed infrastructure service different from an electric power service.
The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-14 are rejected under 35 U.S.C. §112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claims 1 and 8, the instantly claimed infrastructure service different from an electric power service is vague and indefinite, since it has not been defined.  In this regard, the infrastructure service has been presented in the context of what it is not, instead of what it is.  Such a claim construction has no metes and bounds.  Furthermore, the such that clause (last three lines of each claim) has been presented as a mere statement of desired result, without support within the instant claim language.  In this regard, the claims provide no metes and bounds for what constitutes such a constraint nor for how such it is actually accomplished.  Also, the term approaches is deemed to be a relative term which renders the claim indefinite, since it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
  In claims 2 and 9, the instantly claimed processor changes time at which electric power demand for water distribution utilizing potential energy from among electric power demand for operation of the water distribution pump in a direction earlier than time at which demand of the infrastructure service in the region occurs to determine use time of electric power corresponding to the infrastructure service such that the electric power demand amount in the region approaches the electric power supply amount is grammatically awkward and difficult to understand.  Furthermore, there is no clear and proper functional antecedence for any potential energy, which further renders the claim vague and indefinite.  In addition, the such that clause remains a mere statement of desired result, without support within the instant claim language.  In this regard, the claims provide no metes and bounds for what constitutes such a constraint nor for how it is actually accomplished.  Also, the term approaches remains a relative term which renders the claim indefinite, since it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
In claims 3 and 10, the instantly claimed processor changes time of occurrence of electric power demand for the hot water boiling in a direction earlier than time at which hot water supply demand in the region occurs to determine use time of electric power corresponding to the infrastructure service such that the electric power demand amount in the region approaches the electric power supply amount is grammatically awkward and difficult to understand.  In addition, the such that clause remains a mere statement of desired result, without support within the instant claim language.  In this regard, the claims provide no metes and bounds for what constitutes such a constraint nor for how it is actually accomplished.  Also, the term approaches remains a relative term which renders the claim indefinite, since it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
In claims 7 and 14, the claimed limitation meteorological forecast information in the region in the past (spanning lines 17-18) is self-contradictory and inconsistent with lines 6-7 of the claims.
The remainder of the claims stand rejected as necessarily incorporating the above-noted ambiguities of their parent claims.
Due to the ambiguities and confusion in claims 2-4 and 9-11, no art has been applied thereto, see In re Steele, 49 CCPA 1295, 305 F.2d 859, 134 USPQ 292 (1962) and In re Wilson, 424 F.2d 1382, 165 USPQ 494 (CCPA 1970).  The examiner will not speculate as to the intended meaning. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 8 and 13 are rejected under 35 U.S.C. §102(a)(1), as being anticipated by Tanimoto et al. (U.S. Patent Application Publication No. 2014/0257584).
As per claims 1 and 8, Tanimoto et al. teaches the instantly claimed energy management system (abstract) comprising: a processor; and a storage device (Fig 2, computing system), the processor predicting an electric power supply amount utilizing renewable energy in a predetermined region (Fig 3, 300b; Fig 5, S1-2, estimate PV (photovoltaic) power generation amount), predicting an electric power demand amount in the region (Fig 3, 300b; Fig 5, S1-2, estimate power demand), predicting a demand amount of an infrastructure service different from an electric power service in the region (Fig 3, 300b; Fig 5, S1-2, estimate hot water demand; para[0020], CEMS - community energy management system), predicting an electric power demand amount corresponding to the infrastructure service on a basis of the predicted demand amount of the infrastructure service in the region (para[0044], estimate energy demand), and determining use time of electric power corresponding to the infrastructure service such that the electric power demand amount in the region approaches the electric power supply amount (para[0045-0046], create operation schedules to optimize energy balance).
As per claims 6 and 13, Tanimoto et al. teaches that the instantly claimed storage device retains performance information of electric power demand in the region in a past (para[0042, 0094], history), meteorological performance information in the region in the past, meteorological forecast information in the region in future (para[0043, 0052]), and operation schedule information of facilities in the region (para[0045-0049], including recalculating schedules), and the processor predicts the electric power demand amount in the region on a basis of the performance information of the electric power demand, the meteorological performance information, the meteorological forecast information, and the operation schedule information of the facilities (Figs 3 and 5; para[0045-0049]).
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 12 are rejected under 35 U.S.C. §103, as being unpatentable over Tanimoto et al. (U.S. Patent Application Publication No. 2014/0257584), as applied to claims 1 and 8 above, further in view of Joo et al. (KR 10-2013-0070562, with reference to the enclosed machine translation).
As per claims 5 and 12, Tanimoto et al. further teaches that the instantly claimed infrastructure service is a water supply service, the demand amount of the infrastructure service in the region is a water supply demand amount in the region (Fig 4, 223, hot water tank), and the processor predicts the water supply demand amount in the region (Fig 3, 300b; Fig 5, S1-2, estimate hot water demand).  However, although Tanimoto et al. does teach use of smart meters (para[0025]), Tanimoto et al. does not specify that estimating hot water demand on a basis of information from water supply smart meters of consumers of the water supply service, as instantly claimed.  In this regard, Joo et al. teaches using smart meters to predict water supply demand (para[0001] of translation).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such smart meter for estimating hot water demand in Tanimoto et al., since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claims 7 and 14 are rejected under 35 U.S.C. §103, as being unpatentable over Tanimoto et al. (U.S. Patent Application Publication No. 2014/0257584), as applied to claims 1 and 8 above, further in view of Farrokhabadi et al. (U.S. Patent Application Publication No. 2019/0362445).
As per claims 7 and 14, Tanimoto et al. further teaches that the instantly claimed storage device retains performance information of the electric power demand in the region in a past (para[0042, 0094], history), meteorological performance information in the region in the past, meteorological forecast information in the region in future (para[0043, 0052]) …, the electric power supply amount utilizing renewable energy is at least either the electric power supply amount by solar power generation or the electric power supply amount by wind-power generation (para[0019, 0021]), and the processor predicts the electric power supply amount by solar power generation on a basis of the meteorological performance information in the region in the past and the meteorological forecast information in the region in the past, and predicts the electric power supply amount by wind-power generation on a basis of the meteorological performance information in the region in the past, the meteorological forecast information in the region in the future … (Figs 3 and 5; para[0045-0049]).  However, Tanimoto et al. does not teach using terrain information relating to the region in the prediction, as instantly claimed.  In this regard, Farrokhabadi et al. teaches use of terrain information in predictions (para[0004]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such information in Tanimoto et al., since Farrokhabadi et al. teaches that it improves prediction accuracy.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicant is advised to carefully review the cited art, as evidence of the state of the art, in preparation for responding to this Office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M.N. VON BUHR whose telephone number is (571)272-3755.  The examiner can normally be reached Monday, Wednesday and Thursday (9am-5pm, ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from the Patent Center.  Unpublished application information in the Patent Center is available to registered users.  To file and manage patent submissions in the Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.N. Von Buhr/Primary Examiner, Art Unit 2117                                                                                                                                                                                                        

MNVB
6/17/22